DETAILED ACTION
1.          Claims 1-5, 7-12, and 14 have been examined and are pending.

Response to Amendment
2.          In response to the amendments received in the Office on 10/06/2021, the Office acknowledges the current status of the claims: claims 1, 5, 7, 8, 12, and 13 have been amended, claims 6 and 13 have been canceled, and no new matter appears to be added.

Terminal Disclaimer
3.          The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,637,706 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.          Claims 1-5, 7-12, and 14 are allowed.
5.          The following is an examiner’s statement of reasons for allowance: a completed search of the available patent literature and non-patent literature has been conducted by the Examiner and none of the cited references either suggest or disclose, individually or in combination, a method comprising at least the steps of determining a format of a received PPDU based on whether a part of bits of a first signal field is inverted or not, wherein the format of the received PPDU is a first format or a second format, and .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163. The examiner can normally be reached M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 22, 2021